DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 10, 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6-43311.
As to claim 1, JP 6-43311 discloses a module mount 10 and a module 2 mounted on the module mount, 
wherein the module is mounted on the module mount via at least one caulking element 1, such that the at least one caulking element extends through a hole 3 in the module, 
wherein the caulking element is hot-caulked at an end projecting out of the hole, wherein a plurality of projections 7,8,9 are formed on the module in a region of the hole (not clearly shown; paragraphs [0009,0010,0017] clearly disclose a plurality of convex protrusions received within corresponding cavities in melt-deformed  portion 1A; instead of concave engaging recesses 4.  Examiner notes that paragraphs [0009,0010] explicitly disclose a plurality of engaging convex portions; instead of the plurality of engaging concave portions 4), and wherein the plurality of projections are in a press fit 
wherein the plurality of projections are disposed along an annular contour around the hole spaced apart from one another, and 
wherein each projection of the plurality of projections is formed with a material that is different than a material forming the caulking element such that the plurality of projections remain distinct from the caulking element (Figures 2,3(c)-3(e); paragraphs [0009,0010,0017,0018]).
As to claim 4, JP 6-43311 discloses a module mount wherein the caulking element 1 is an integral component of the module mount 10 (Figure 2).
As to claim 5, JP 6-43311 discloses a module mount wherein the caulking element 1 projects in the manner of a pin in relation to the module mount 10 (Figure 2).  
As to claim 6, JP 6-43311 discloses a module mount wherein the module mount 10 is composed of thermoplastic (Figure 4; paragraphs [0009,0010,0017,0018]).  
As to claim 10, JP 6-43311 discloses a module 2 that is mounted on a module mount 10 via at least one caulking element 1, wherein the at least one caulking element extends through a hole 3 in a the module mounted on the module mount, wherein the at least one caulking element is hot-caulked at an end projecting out of the hole, at least one projection 7,8,9 is formed on the module in a region of the hole, which is engaged in a press fit with the hot-caulked end of the caulking element, 
wherein a plurality of projections 7,8,9 are formed on the module interacting with the caulking element (not clearly shown; paragraphs [0009,0010,0017] clearly disclose a plurality of convex protrusions received within corresponding cavities in melt-deformed  1A; instead of concave engaging recesses 4.  Examiner notes that paragraphs [0009,0010] explicitly disclose a plurality of engaging convex portions; instead of the plurality of engaging concave portions 4), wherein the plurality of projections are disposed along an annular contour around the hole spaced apart from one another, and 
wherein each projection of the plurality of projections extends into a separate groove formed in the caulking element (Figures 2,3(c)-3(e); paragraphs [0009,0010,0017,0018]).
As to claim 11, JP 6-6-43311 discloses a module wherein at least one projection 7,8,9 of the plurality of projections includes an annular projection extending at least partially around the hole 3 (Figures 2,3(c)-3(e))
As to claim 13, JP 6-43311 discloses a module mount wherein the caulking element 1 is composed of thermoplastic (Figure 2; paragraphs [0009,0010,0017,0018]).  
As to claim 14, JP 6-43311 discloses a module mount wherein the module mount 10 is composed of thermoplastic or thermoset (Figure 2; paragraphs [0009,0010,0017,0018]).  
As to claim 15, JP 6-43311 discloses a module mount wherein the caulking element 1 protrudes away from the module mount 10 (Figure 2).  
As to claim 16, JP 6-43311 discloses a module mount wherein the projection 1 extends outward from the module 2 (Figure 2).  
As to claim 17, JP 6-43311 discloses a module wherein the caulking element 1 is composed of thermoplastic (Figure 2; paragraphs [0009,0010,0017,0018]).  
10 is composed of thermoplastic or thermoset (Figure 2; paragraphs [0009,0010,0017,0018]).  
As to claim 19, JP 6-43311 discloses a module wherein at least one projection 7,8,9 of the plurality of projections extends outward from the section of the module 2 (Figure 2).  
As to claim 20, JP 6-43311 discloses a module 2 configured to be mounted on a module mount 10, the module comprising: 
a section configured to be mounted on the module mount, 
a hole 3 extending through the section, wherein the hole surrounds a pin shaped caulking element 1 that extends from the module mount, and 
an annular projection 7,8,9 extending outward from the section around the hole, wherein the annular projection is configured to engage the caulking element in a press fit manner when an end of the caulking element is hot-caulked to the section of the module, wherein the annular projection is a plurality of projections 7,8,9 formed on the module and configured to interact with the caulking element (not clearly shown; paragraphs [0009,0010,0017] clearly disclose a plurality of convex protrusions received within corresponding cavities in melt-deformed  portion 1A; instead of concave engaging recesses 4.  Examiner notes that paragraphs [0009,0010] explicitly disclose a plurality of engaging convex portions; instead of the plurality of engaging concave portions 4), wherein each of the plurality of projections is received by a corresponding cavity extending inside the end of the caulking element, and wherein the plurality of 
wherein each projection of the plurality of projections are formed with a material that is different than a material forming the caulking element such that the plurality of projections remain distinct from the caulking element (Figures 2,3(c)-3(e); paragraphs [0009,0010,0017,0018]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6-43311 in view of Shmelz (US 7,815,390).
As to claims 7 and 8, JP 6-43311 discloses a module mount wherein the caulking element 1 comprising a rivet having a first end which passes through the hole 3 in the module 2 (Figures 2,3(c)-3(e)).  
JP 6-43311 discloses a module mount wherein the caulking element is unitarily-formed with the module mount 10; instead of wherein the caulking element is a separate component from the module mount, having a second end which passes through a second hole in the module mount, and wherein the caulking element is hot-caulked at both ends.
6 is a separate component from a module mount 3, comprising a rivet that passes through a hole 4 in a module 12 with a first end, and passes through a second hole 5 in a module mount 3 with a second end, and wherein the caulking element is hot-caulked at both ends (Figure 1).  Inasmuch as the references disclose unitarily-formed and separately-formed caulking elements as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  
As to claim 9, JP 6-43311 as modified by Schmelz et al. fails to discloses a module mount wherein the module mount is made of metal.  Schmelz et al. do not disclose any structural or functional significance as to the specific material of the module mount.    
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the module mount disclosed by JP 6-43311 as modified by Schmelz et al. wherein the module mount is made of metal, as Schmelz et al. do not disclose any structural or functional significance as to the specific material of the module mount, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
As to claim 1, 10 and 20, Attorney argues that:
JP 6-43311 fails to disclose a module mount and a module mounted on the module mount, wherein a plurality of projections are formed on the module in a region of the hole, as Figure 3(c)-3(e) of JP 6-43311 show an annular projection.
Examiner disagrees.  As to claims 1, 10 and 20, JP 6-43311 discloses a module mount 10 and a module 2 mounted on the module mount, wherein a plurality of projections 7,8,9 are formed on the module in a region of the hole 3 (not clearly shown; paragraphs [0009,0010,0017] clearly disclose a plurality of convex protrusions received within corresponding cavities in melt-deformed  portion 1A; instead of concave engaging recesses 4; Figures 2,3(c)-3(e); paragraphs [0009,0010,0017,0018]).
In regards to Attorney’s argument that Figure 3(c)-3(e) of JP 6-43311 show an annular projection; and thus JP 6-43311 fails to disclose a plurality of projections,   Examiner notes that paragraphs [0009,0010] explicitly disclose a plurality of engaging convex portions; instead of the plurality of engaging concave portions 4. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/01/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3678